Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 1 of 30 Page ID #:1




  1 FRANK FALZETTA, Cal. Bar No. 125146
      SCOTT SVESLOSKY, Cal. Bar No. 217660
  2   BRENDA A. BISSETT, Cal. Bar No. 116642
      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  3   333 South Hope Street, 43rd Floor
      Los Angeles, California 90071-1422
  4   Telephone: 213.620.1780
      Facsimile: 213.620.1398
  5   Email:     ffalzetta@sheppardmullin.com
                 ssveslosky@sheppardmullin.com
  6              bbissett@sheppardmullin.com
  7 Attorneys for Plaintiffs
      THE OHIO CASUALTY INSURANCE
  8   COMPANY, WEST AMERICAN
      INSURANCE COMPANY, THE FIRST
  9   LIBERTY INSURANCE
      CORPORATION, AMERICAN FIRE
10    AND CASUALTY COMPANY, and
      LIBERTY INSURANCE
11    CORPORATION
12                                UNITED STATES DISTRICT COURT
13               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
14
      THE OHIO CASUALTY                         Case No.
15    INSURANCE COMPANY, a New
      Hampshire corporation; WEST               COMPLAINT FOR
16    AMERICAN INSURANCE                        DECLARATORY JUDGMENT
      COMPANY, an Indiana corporation;
17    THE FIRST LIBERTY INSURANCE
      CORPORATION, an Illinois
18    corporation; AMERICAN FIRE AND
      CASUALTY COMPANY, a New
19    Hampshire corporation; and LIBERTY
      INSURANCE CORPORATION, an
20    Illinois corporation,
21                      Plaintiffs,
22           v.
      LULAROE, LLC, a California Limited
23    Liability Company; LLR, Inc., a
      Wyoming Corporation; LENNON
24    LEASING, LLC, a Wyoming
      Corporation; MARK STIDHAM, an
25    individual; DEANNE BRADY A/K/A
      DEANNE STIDHAM, an individual,
26    JORDAN BRADY, an individual,
27                      Defendants.
28

                                               -1-
      SMRH:4842-1023-1244.2                                              COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 2 of 30 Page ID #:2




  1            Plaintiffs, The Ohio Casualty Insurance Company, West American Insurance
  2 Company, The First Liberty Insurance Corporation, American Fire and Casualty
  3 Company, and Liberty Insurance Corporation (collectively “Plaintiffs”,) complain
  4 against defendants, LuLaRoe LLC, LLR, Inc., Lennon Leasing, LLC, Mark
  5 Stidham, Deanne Brady a/k/a Deanne Stidham, and Jordan Brady (collectively,
  6 “Defendants”), and allege as follows:
  7
  8                                          JURISDICTION
  9            1.       This Court has jurisdiction over this action based upon complete
10 diversity of citizenship under 28 U.S.C. section 1332. The amount in controversy,
11 exclusive of interest and costs, exceeds $75,000.
12             2.       Plaintiff The Ohio Casualty Insurance Company is a New Hampshire
13 corporation, with its principal place of business in the State of Massachusetts, and,
14 at all relevant times, was qualified to do business in California.
15             3.       Plaintiff West American Insurance Company is an Indiana corporation,
16 with its principal place of business in the State of Massachusetts, and, at all relevant
17 times, was qualified to do business in California.
18             4.       The First Liberty Insurance Corporation is an Illinois corporation, with
19 its principal place of business in the State of Massachusetts, and, at all relevant
20 times, was qualified to do business in California.
21             5.       American Fire and Casualty Company is a New Hampshire
22 corporation, with its principal place of business in the State of Massachusetts, and,
23 at all relevant times, was qualified to do business in California.
24             6.       Liberty Insurance Corporation is an Illinois corporation, with its
25 principal place of business in the State of Massachusetts, and, at all relevant times,
26 was qualified to do business in California.
27             7.       Defendant LuLaRoe, LLC is a California limited liability company
28 with its principal place of business in Riverside County, California.

                                                     -2-
      SMRH:4842-1023-1244.2                                                             COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 3 of 30 Page ID #:3




  1            8.       Defendant LLR, Inc. is a Wyoming corporation with its principal place
  2 of business in Riverside County, California.
  3            9.       Defendant Lennon Leasing, LLC is a Wyoming limited liability
  4 company with its principal place of business in Riverside County, California.
  5            10.      Mark Stidham is an individual residing in the State of California in or
  6 around Corona, California in Riverside County.
  7            11.      Deanne Brady a/k/a Deanne Stidham is an individual residing in the
  8 State of California in or around Corona, California in Riverside County.
  9            12.      Jordan Brady is an individual residing in the State of California in or
10 around Corona, California in Riverside County.
11
12                                                VENUE
13             13.      Venue is proper in this district, pursuant to 28 U.S.C. section 1391(b),
14 because at least one defendant resides in this judicial district, it is the judicial district
15 in which a substantial part of the events giving rise to the claim have occurred, and
16 it is the district where Plaintiffs issued the insurance policies that are the subject of
17 this declaratory judgment action.
18
19                                    GENERAL ALLEGATIONS
20 The Stella Lemberg et al. v. LuLaRoe et al. Class Action
21             14.      On January 12, 2018, plaintiffs, Stella Lemberg, Jeni Laurence,
22 Amanda Blunder, Carissa Stuckart, Dana Apana, Karen Moss Brown, Shannon
23 Carrillo, Samantha Hall, Natalie Lien, Melissa Atkinson, Aki Berry, Cheryl Hayton,
24 Tiffany Scheffer, Lora Haskett, Ashley Healy, Jocelyn Burke-Craig, Brittany
25 Bianchi, Kerry Tighe-Schwegler, Jini Patton, Laura Rocke, Stephenie McGurn, and
26 Peggry Johnson, filed a First Amended Class Action Complaint in the United States
27 District Court for the Central District of California, Case No. 5:17-cv-02102 (the
28 “Lemberg Class Action”). Attached as Exhibit A is a true and correct copy of the

                                                     -3-
      SMRH:4842-1023-1244.2                                                              COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 4 of 30 Page ID #:4




  1 First Amended Complaint filed in the Lemberg Class Action (the “Lemberg
  2 Underlying Complaint”). The Lemberg Class Action was stayed and referred to
  3 arbitration (the “Lemberg Arbitrations”).
  4            15.      In the Lemberg Underlying Complaint, the plaintiffs allege, on behalf
  5 of themselves and a proposed class of all others similarly situated, that defendants,
  6 LuLaRoe, LLC, LLR, Inc., Mark Stidham, and Deanne Brady a/k/a Deanne
  7 Stidham, perpetrated an unlawful and fraudulent pyramid scheme. The Lemberg
  8 plaintiffs allege that LuLaRoe markets and sells clothing to a nationwide network of
  9 individuals, known as “Consultants,” who then attempt to sell the products to end
10 users. They contend that, in a pyramid scheme, participants pay money into the
11 enterprise for the right to receive compensation from the enterprise running the
12 scheme, which is primarily based on bringing new participants into the scheme. The
13 Lemberg plaintiffs allege that they were at the losing end of the pyramid structure
14 and that defendants also failed to honor numerous promises to refund the
15 Consultants for their inventory expenditures. This has left the Consultants “in grave
16 financial situations.” The Lemberg plaintiffs have asserted a number of claims for
17 relief, including Violation of California Unfair Competition and Unfair Advertising
18 laws, Unjust Enrichment, Breach of Contract, Breach of the Implied Covenant of
19 Good Faith and Fair Dealing, Conversion, violations of California’s Seller Assisted
20 Marketing Plan Act, and violations of California’s penal and civil code.
21             16.      LuLaRoe, LLC, LLR, Inc., Mark Stidham, and Deanne Brady a/k/a
22 Deanne Stidham have demanded that Plaintiffs defend and indemnify them in the
23 Lemberg Class Action and Lemberg Arbitrations, and reimburse them for defense
24 fees and costs incurred, pursuant to some or all of the insurance policies that
25 Plaintiffs issued to LuLaRoe, Inc., LuLaRoe, LLC, and/or LLR, Inc., described in
26 paragraphs 30 through 33 below (collectively, the “Policies”).
27
28

                                                    -4-
      SMRH:4842-1023-1244.2                                                           COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 5 of 30 Page ID #:5




  1 The Providence Industries, LLC v. LuLaRoe LLC et al. Lawsuit
  2            17.      On July 16, 2019, Providence Industries LLC filed a Second Amended
  3 Complaint against LuLaRoe, LLC, LLR, Inc., Mark Stidham, Deanne Brady a/ka/
  4 Deanne Stidham, and twenty-four limited liability companies allegedly affiliated
  5 with Defendants, in California Superior Court for the County of Riverside, Case No.
  6 RIC1825263 (the “Providence Action”). Attached as Exhibit B is a true and correct
  7 copy of the Second Amended Complaint filed in the Providence Action (the
  8 “Providence Underlying Complaint”).
  9            18.      In the Providence Underlying Complaint, plaintiff alleges that it and
10 LLR, Inc., and LuLaRoe, LLC are parties to a Sourcing Agreement, under which
11 LLR, Inc. agreed to purchase Products and pursuant to which LuLaRoe, LLC
12 guaranteed LLR, Inc.’s obligations. Plaintiff alleges “multiple breaches of contract
13 under the Sourcing Agreement, and multiple Events of Default.” Plaintiff also
14 alleges that Obligors are “either unable or unwilling to pay their debts as they
15 become due,” and that their “principals and owners (directly and indirectly), Mr.
16 Stidham and Ms. Stidham, have acted in an improper manner to divert funds from
17 Obligors to themselves, directly or indirectly.” Plaintiff alleges that defendants have
18 created shell entities to defraud creditors. Plaintiff further alleges that it destroyed
19 approximately $5 million in product pursuant to LLR, Inc.’s instructions. Plaintiff
20 has asserted seven causes of action for Breach of Contract, Breach of Guaranty,
21 Goods Sold and Delivered, Open Book Account, Fraud, Avoidance of Fraudulent
22 Transfer (actual intent), and Avoidance of Fraudulent Transfers (constructive
23 intent).
24             19.      LuLaRoe, LLC, LLR, Inc., Mark Stidham, and Deanne Brady a/k/a
25 Deanne Stidham have demanded that Plaintiffs defend and indemnify them in the
26 Providence Action, and reimburse them for defense fees and costs incurred,
27 pursuant to some or all of the Policies.
28

                                                     -5-
      SMRH:4842-1023-1244.2                                                            COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 6 of 30 Page ID #:6




  1 The Belinda Hibbard et al. v. LuLaRoe et al. Lawsuit
  2            20.      On November 27, 2019, Belinda Hibbard and over 150 other individual
  3 plaintiffs filed a Complaint against LuLaRoe, LLC, LLR, Inc., LLR LuLaRoe, Inc.1
  4 and Lennon Leasing, LLC in California Superior Court for the County of
  5 Sacramento, Case No. 34-2019-00270087 (the “Hibbard Action”). Attached as
  6 Exhibit C is a true and correct copy of the Complaint, without Attachment 2, filed
  7 in the Hibbard Action (the “Hibbard Underlying Complaint”).
  8            21.      In the Hibbard Underling Complaint, plaintiffs allege that from, “2013
  9 until July 1, 2017, Defendants . . . engaged in a criminally and civilly unlawful
10 enterprise. . . ,” which they describe as an “endless chain” and “pyramid scheme.”
11 Plaintiffs complain that they lost money as independent fashion consultants through
12 their investments in LuLaRoe brand clothing and expenses. They allege “wrongful
13 taking of their initial payment, wrongful refusal and/or delay in honoring buy-back
14 requests, and business expenses and losses.” Plaintiffs also complain that they
15 purchased inventory from defendants that they were not able to sell or return,
16 plaintiffs sent poor quality inventory, and that plaintiffs refused to honor refund
17 requests. Plaintiffs assert a number of causes of action, including Endless Chain
18 Scheme, Violation of Unfair Competition and False Advertising Laws, Unlawful
19 Seller Assisted Marketing Plan, Breach of Contract, and Negligent Interference with
20 Prospective Economic Damages.
21             22.      LuLaRoe, LLC and LLR, Inc. have demanded that Plaintiffs defend
22 and indemnify them in the Hibbard Action, and reimburse them for defense fees and
23 costs incurred, pursuant to some or all of the Policies.
24
25
26
      1
          LLR LuLaRoe, Inc. is the name under which LLR, Inc. is registered to do business
27
      in California.
28

                                                    -6-
      SMRH:4842-1023-1244.2                                                           COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 7 of 30 Page ID #:7




  1 The Tabitha Sperring et al. v. LLR, Inc. Class Action
  2            23.      On April 3, 2019, plaintiffs, Tabitha Sperring, Paislie Merchant, and
  3 Sally Poston, filed a First Amended Class Action Complaint in the United States
  4 District Court for the Central District of California, Case No. 5:19-cv-433 (the
  5 “Sperring Class Action”). Attached as Exhibit D is a true and correct copy of the
  6 First Amended Complaint filed in the Sperring Class Action (the “Sperring
  7 Underlying Complaint”).
  8            24.      In the Sperring Underlying Complaint, the plaintiffs allege, on behalf
  9 of themselves and a proposed class of all others similarly situated, that defendants
10 LuLaRoe, LLC, LLR, Inc., Lennon Leasing, LLC, Mark Stidham, and Deanne
11 Brady a/k/a Deanne Stidham, perpetrated an unlawful and fraudulent pyramid
12 scheme. They allege that defendants recruit stay-at-home mothers to become
13 “consultants,” who believe that they will be able to sell LuLaRoe clothing items to a
14 retail market. However, plaintiffs contend that the consultants’ primary income is
15 derived from their ability to recruit other participants “into the LuLaRoe scheme,”
16 rather than the sales of products. Plaintiffs further claim that to incentivize them to
17 continue buying large amounts of LuLaRoe merchandise, defendants represented to
18 consultants that, as long as they bought more LuLaRoe products, they would sell
19 more LuLaRoe products, and that there was nothing to lose, because LuLaRoe
20 would honor a full 100% return policy all the while omitting that the LuLaRoe
21 quality of product was declining, the market was saturated, and providing
22 misleading income statements and retailer maps. Plaintiffs assert a number of
23 claims for relief, including; violation of Penal Code § 327 and Civil Code § 1689.2,
24 violation of the Unfair Competition Law (“UCL”), violation of the Seller Assisted
25 Marketing Plan Act, violations of Business & Professions Code section 17500, et
26 seq., Breach of Contract, violation of Corporations Code, and violation of the
27 Racketeer Influenced and Corrupt Organizations Act (“RICO”) 18 U.S.C.
28 1962(a)(c)(d).

                                                     -7-
      SMRH:4842-1023-1244.2                                                            COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 8 of 30 Page ID #:8




  1            25.      On May 6, 2019, defendants in the Sperring Class Action filed a filed a
  2 Motion to Compel Plaintiffs to Individually Arbitrate and to Dismiss or Stay the
  3 Lawsuit (the “Motion”). The District Court granted in part and denied in part the
  4 Motion (the “Order”). The Sperring plaintiffs dismissed the Sperring Class Action
  5 with prejudice to appeal the Order. The Appeal is pending.
  6            26.      LuLaRoe, LLC, LLR, Inc., Lennon Leasing, LLC, Mark Stidham, and
  7 Deanne Stidham have demanded that Plaintiffs defend and indemnify them in the
  8 Sperring Class Action, including the pending appeal of the Order, and reimburse
  9 them for defense fees and costs incurred, pursuant to some or all of the Policies.
10
11 The State of Washington v. LLR, Inc. Lawsuit
12             27.      On January 23, 2019, the Attorney General for the State of Washington
13 filed a Complaint in Washington Superior Court for the County of King, case
14 number 19-2-02325-2, against defendants LLR, Inc., LLR LuLaRoe Inc., Lennon
15 Leasing, LLC, Mark Stidham, Deanne S. Brady aka Deanne Stidham, and Jordan K.
16 Brady. (the “State of Washington Action”). Attached as Exhibit E is a true and
17 correct copy of the Complaint filed in the State of Washington Action (the “State of
18 Washington Underlying Complaint”).
19             28.      In the State of Washington Underlying Complaint, the Attorney
20 General alleges that defendants’ multilevel marketing company is an illegal
21 "pyramid scheme," and that defendants have made misleading statements, including
22 income claims, to encourage Consultants to focus more on recruitment of other
23 Consultants and Hostesses than bona fide retail sales. The Attorney General also
24 alleges that defendants (1) engaged in unfair and deceptive trade practices by
25 encouraging “inventory loading,” (2) failed to disclose material terms and/or
26 complete or accurate financial information, (3) misled Consultants about the ability
27 to obtain inventory refunds, (4) delayed or refused to honor refund policy(ies), (5)
28 unilaterally changed the refund policy, and (6) provided low quality merchandise to

                                                    -8-
      SMRH:4842-1023-1244.2                                                           COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 9 of 30 Page ID #:9




  1 Consultants. The Attorney General asserts that defendants violated Washington’s
  2 Anti-Pyramid Promotional Scheme Act and several provisions of the state’s
  3 Consumer Protection Act. The Attorney General seeks a permanent injunction, civil
  4 penalties, and restitution.
  5            29.      LLR, Inc., Lennon Leasing, LLC, Mark Stidham, Deanne Stidham, and
  6 Jordan Brady have demanded that Plaintiffs defend and indemnify them in the State
  7 of Washington Action and reimburse them for defense fees and costs incurred,
  8 pursuant to some or all of the Policies.
  9
10 The Policies
11             30.      Plaintiffs issued the following commercial general liability policies
12 (collectively, the “Primary Policies”) to LuLaRoe, Inc., LuLaRoe LLC, and/or LLR,
13 Inc.:
14 Policy Number                     Policy Period                Named Insured(s)
15 BK0 (15) 56 40 37 39              11/17/2014 to 11/17/2015 LuLaRoe, Inc.
16 BKW (16) 56 40 37 39              11/17/2015 to 6/15/2016      LuLaRoe, LLC and LLR, Inc.
17 TB6-Z91-465949-026                6/15/2016 to 6/15/2017       LuLaRoe, LLC and LLR, Inc.
18 TB6-Z91-465949-027                6/15/2017 to 6/15/2018       LuLaRoe, LLC and LLR, Inc.
19 TB6-Z91-465949-028                6/15/2018 to 6/15/2019       LuLaRoe, LLC and LLR, Inc.
20
21             31.      Specifically, plaintiff The Ohio Casualty Insurance Company issued
22 policy BK0 (15) 56 40 37 39 and plaintiff West American Insurance Company
23 issued policy BKW (16) 56 40 37 39 (collectively, the “2014-16 Primary Policies”).
24 Plaintiff The First Liberty Insurance Corporation issued policies TB6-Z91-465949-
25 026, TB6-Z91-465949-027, and TB6-Z91-465949-028 (collectively, the “2016-19
26 Primary Policies”). True and correct copies of the Primary Policies are attached to
27 this Complaint as Exhibits F through J.
28

                                                     -9-
      SMRH:4842-1023-1244.2                                                             COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 10 of 30 Page ID #:10




   1            32.      Plaintiffs also issued the following umbrella policies (collectively, the
   2 “Umbrella Policies”) to defendants LuLaRoe LLC and LLR, Inc.:
   3 Policy Number                   Policy Period                 Named Insured(s)
   4 USA (15) 56 40 37 39            3/10/2015 to 11/17/2015       LuLaRoe, LLC
   5 USA (16) 56 40 37 39            11/17/2015 to 6/15/2016       LuLaRoe, LLC and LLR, Inc.
   6 TH7-Z91-465949-046              6/15/2016 to 6/15/2017        LuLaRoe, LLC and LLR, Inc.
   7 TH7-Z91-465949-047              6/15/2017 to 6/15/2018        LuLaRoe, LLC and LLR, Inc.
   8 TH7-Z91-465949-048              6/15/2018 to 6/15/2019        LuLaRoe, LLC and LLR, Inc.
   9            33.      Specifically, American Fire and Casualty Company issued policies
  10 USA (15) 56 40 37 and USA (16) 56 40 37 39 (collectively, the “2015-16 Umbrella
  11 Policies”) and Liberty Insurance Corporation issued policies TH7-Z91-465949-046
  12 and TH7-Z91-465949-047 (collectively, the “2016-18 Umbrella Policies”). Liberty
  13 Insurance Corporation also issued TH7-Z91-465949-048 (the “2018-19 Umbrella
  14 Policy”). True and correct copies of the Umbrella Policies are attached to this
  15 Complaint as Exhibits K through O.
  16            34.      Each of the Primary Policies contains Commercial General Liability
  17 Coverage Form CG 00 01 0413 (the “CGL Coverage Form”), which provides, in
  18 part:
  19                     SECTION I – COVERAGES
  20                     COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
                         LIABILITY
  21
                         1.    Insuring Agreement
  22
                               a.     We will pay those sums that the insured becomes
  23
                                      legally obligated to pay as damages because of
  24
                                      "bodily injury" or "property damage" to which this
  25
                                      insurance applies. We will have the right and duty
  26
                                      to defend the insured against any "suit" seeking
  27
                                      those damages. However, we will have no duty to
  28

                                                      -10-
       SMRH:4842-1023-1244.2                                                              COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 11 of 30 Page ID #:11




   1                                defend the insured against any "suit" seeking
   2                                damages for "bodily injury" or "property damage"
   3                                to which this insurance does not apply. We may, at
   4                                our discretion, investigate any "occurrence" and
   5                                settle any claim or "suit" that may result. But:
   6                                (1)   The amount we will pay for damages is
   7                                      limited as described in Section III –Limits Of
   8                                      Insurance; and
   9                                (2)   Our right and duty to defend ends when we
  10                                      have used up the applicable limit of insurance
  11                                      in the payment of judgments or settlements
  12                                      under Coverages A or B or medical expenses
  13                                      under Coverage C.
  14                                No other obligation or liability to pay sums or
  15                                perform acts or services is covered unless explicitly
  16                                provided for under Supplementary Payments–
  17                                Coverages A and B.
  18                           b.   This insurance applies to "bodily injury" and
  19                                "property damage" only if:
  20                                (1)   The "bodily injury" or "property damage" is
  21                                      caused by an "occurrence" that takes place in
  22                                      the "coverage territory";
  23                                (2)   The "bodily injury" or "property damage"
  24                                      occurs during the policy period; and
  25                                (3)   Prior to the policy period, no insured listed
  26                                      under Paragraph 1. of Section II –Who Is An
  27                                      Insured and no "employee" authorized by you
  28                                      to give or receive notice of an "occurrence" or

                                                    -11-
       SMRH:4842-1023-1244.2                                                              COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 12 of 30 Page ID #:12




   1                                        claim, knew that the "bodily injury" or
   2                                        "property damage" had occurred, in whole or
   3                                        in part. If such a listed insured or authorized
   4                                        "employee" knew, prior to the policy period,
   5                                        that the "bodily injury" or "property damage"
   6                                        occurred, then any continuation, change or
   7                                        resumption of such "bodily injury" or
   8                                        "property damage" during or after the policy
   9                                        period will be deemed to have been known
  10                                        prior to the policy period.
  11                                        ***
  12            35.      The 2014-16 Primary Policies (form CG 88 10 04 13) define “bodily
  13 injury” as follows:
  14                     3.    “Bodily Injury” means physical injury, sickness or disease
  15                           sustained by a person. This includes mental anguish, mental
  16                           injury, shock, fright or death that results from such physical
  17                           injury, sickness or disease.
  18            36.      The 2016-19 Primary Policies (form LC 04 46 04 12) provide:
  19                     “Bodily injury” means:
  20                     a.    Bodily injury, sickness or disease sustained by a person,
  21                           including death resulting from any of these at any time; and
  22                     b.    Mental anguish, shock or humiliation arising out of injury as
  23                           defined in Paragraph a. above. Mental anguish means any type of
  24                           mental or emotional illness or distress.
  25            37.      Under Section V – Definitions, the CGL Coverage Form, provides, in
  26 part:
  27
  28

                                                     -12-
       SMRH:4842-1023-1244.2                                                               COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 13 of 30 Page ID #:13




   1                     13.   “Occurrence” means an accident, including continuous or
   2                           repeated exposure to substantially the same general harmful
   3                           conditions.
   4            38.      The 2016-19 Primary Policies contain form LC 29 06 08 08, which
   5 replaces the definition of “occurrence” in the CGL Coverage Form with the
   6 following definition:
   7                     “Occurrence” means:
   8                     a.    With respect to “bodily injury” or “property damage”, an
   9                           accident, including continuous or repeated exposure to
  10                           substantially the same general harmful conditions; or
  11                     b.    With respect to “personal and advertising injury”, an offense or
  12                           series of related offenses.
  13            39.      Under Section V – Definitions, the CGL Coverage Form provides, in
  14 part:
  15                     17.   “Property damage” means:
  16                           a.    Physical injury to tangible property, including all
  17                                 resulting loss of use of that property. All such loss
  18                                 of use shall be deemed to occur at the time of the
  19                                 physical injury that caused it: or
  20                           b.    Loss of use of tangible property that is not
  21                                 physically injured. All such loss of use shall be
  22                                 deemed to occur at the time of the “occurrence” that
  23                                 caused it.
  24                                 ***
  25                     21.   “Your product”
  26                           a.    Means:
  27
  28

                                                      -13-
       SMRH:4842-1023-1244.2                                                               COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 14 of 30 Page ID #:14




   1                                 (1)   Any goods or products, other than real
   2                                       property, manufactured, sold, handled,
   3                                       distributed or disposed of by:
   4                                       (a)       You;
   5                                       (b)       Others trading under your name; or
   6                                       (c)       A person or organization whose
   7                                                 business or assets you have
   8                                                 acquired; and
   9                                 (2)   containers (other than vehicles), materials,
  10                                       parts or equipment furnished in connection
  11                                       with such goods or products.
  12                           b.    Includes:
  13                                 (1)   Warranties or representations made at any
  14                                       time with respect to the fitness, quality,
  15                                       durability, performance or use of “your
  16                                       product”; and
  17                                 (2)   The providing of or failure to provide
  18                                       warnings or instructions.
  19                           c.    Does not include vending machines or other
  20                                 property rented to or located for the use of others
  21                                 but not sold.
  22            40.      Under part 2 Exclusions of Section I, Coverage A of the CGL Coverage
  23 Form, the Primary Policies contain various exclusions, including, without limitation,
  24 Exclusion 2.b. (the “Contractual Liability Exclusion”), Exclusion 2.k. (the “Damage
  25 to Your Product Exclusion”), and Exclusion 2.m. (the “Damage to Property Not
  26 Physically Injured Exclusion”). As amended by the noted endorsements, the CGL
  27 Coverage Form states, in part:
  28

                                                       -14-
       SMRH:4842-1023-1244.2                                                               COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 15 of 30 Page ID #:15




   1                     2.    Exclusions
   2                           This insurance does not apply to:
   3                           ***
   4                           a.    Expected Or Intended Injury
   5                                 “Bodily injury” or “property damage” expected or
   6                                 intended from the standpoint of the insured. This
   7                                 exclusion does not apply to “bodily injury” resulting
   8                                 from the use of reasonable force to protect persons
   9                                 or property.2
  10                           b.    Contractual Liability
  11                                 “Bodily injury” or “property damage” for which the
  12                                 insured is obligated to pay damages by reason of the
  13                                 assumption of liability in a contract or agreement.
  14                                 This exclusion does not apply to liability for
  15                                 damages:
  16                                 (1)    That the insured would have in the absence of
  17                                        the contract or agreement; or
  18                                 (2)    Assumed in a contract or agreement that is an
  19                                        “insured contract”, provided the “bodily
  20                                        injury” or “property damage” occurs
  21                                        subsequent to the execution of the contract or
  22                                        agreement. . . .
  23                                        ***
  24
  25
  26
  27   2
      As amended by form CG 88 10 04 13 in the 2014-16 Primary Policies and form
  28 LC 04 46 04 12 in the 2016-19 Primary Policies.

                                                     -15-
       SMRH:4842-1023-1244.2                                                               COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 16 of 30 Page ID #:16




   1                           k.    Damage To Your Product
   2                                 “Property damage” to “your product” arising out of
   3                                 it or any part of it.
   4                                                   ***
   5                           m.    Damage To Impaired Property Or Property Not
   6                                 Physically Injured
   7                                 “Property damage” to “impaired property” or
   8                                 property that has not been physically injured,
   9                                 arising out of:
  10                                 (1)    A defect, deficiency, inadequacy or
  11                                        dangerous condition in “your product” or
  12                                        “your work”; or
  13                                 (2)    A delay or failure by you or anyone acting on
  14                                        your behalf to perform a contract or
  15                                        agreement in accordance with its terms.
  16                                 This exclusion does not apply to the loss of use of
  17                                 other property arising out of sudden and accidental
  18                                 physical injury to “your product” or “your work” it
  19                                 has been put to its intended use.
  20            41.      The CGL Coverage Form also provides, in part:
  21                     COVERAGE B – PERSONAL AND ADVERTISING INJURY
                         LIABILITY
  22
                         1.    Insuring Agreement
  23
                               a.    We will pay those sums that the insured becomes
  24
                                     legally obligated to pay as damages because of
  25
                                     "personal and advertising injury” to which this
  26
                                     insurance applies. We will have the right and duty
  27
                                     to defend the insured against any "suit" seeking
  28

                                                       -16-
       SMRH:4842-1023-1244.2                                                            COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 17 of 30 Page ID #:17




   1                                 those damages. However, we will have no duty to
   2                                 defend the insured against any "suit" seeking
   3                                 damages for "personal and advertising injury” to
   4                                 which this insurance does not apply. . .No other
   5                                 obligation or liability to pay sums or perform acts or
   6                                 services is covered unless explicitly provided for
   7                                 under Supplementary Payments –
   8            42.      Under SECTION V – DEFINITIONS, as amended by form CG 90 41
   9 01 013, the 2014-16 Primary Policies provide:
  10                     14.   “Personal and advertising injury” means injury, including
  11                           consequential “bodily injury”, arising out of one or more of the
  12                           following offenses:
  13                           a.    False arrest, detention or imprisonment;
  14                           b.    Malicious prosecution;
  15                           c.    The wrongful eviction from, wrongful entry into, or
  16                                 invasion of the right of private occupancy of a
  17                                 room, dwelling or premises       that a person
  18                                 occupies, committed by or on behalf of its owner,
  19                                 landlord or lessor;
  20                           d.    Oral or written publication, in any manner, of any
  21                                 material that slanders or libels a person or
  22                                 organization or disparages a person’s or
  23                                 organization’s goods, products or services;
  24                           e.    Oral or written publication, in any manner, of
  25                                 material that violates a person’s right of privacy;
  26                           f.    The use of another’s advertising idea in your
  27                                 “advertisement”’ or;
  28

                                                     -17-
       SMRH:4842-1023-1244.2                                                               COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 18 of 30 Page ID #:18




   1                           g.    Infringing upon another’s copyright or slogan in
   2                                 your “advertisement”.3
   3            43.      Under SECTION V – DEFINITIONS, as amended by form LC 29 04
   4 08 08, the 2016-19 Primary Policies provide:
   5                     14.   “Personal and advertising injury” means injury,         including
   6                           consequential “bodily injury”, arising out of one or more of the
   7                           following offenses:
   8                           a.    False arrest, detention or imprisonment;
   9                           b.    Malicious prosecution;
  10                           c.    The wrongful eviction from, wrongful entry into, or
  11                                 invasion of the right of private occupancy of a
  12                                 room, dwelling or premises        that a person
  13                                 occupies, committed by or on behalf of its owner,
  14                                 landlord or lessor;
  15                           d.    Oral or written “publication” directly to the public
  16                                 at large of material that slanders or libels a person or
  17                                 organization or disparages a person’s or
  18                                 organization’s goods, products or         services.
  19                           e.    (1) Oral or written “publication” of material that
  20                                 violates a person’s right of privacy;
  21                                 (2) Oral or written “publication” of material that
  22                                 violates a person’s right of privacy by
  23                                 misappropriation of that person’s name or likeness.
  24                           f.    The use of another’s advertising idea in your
  25                                 “advertisement”’ or;
  26
  27   3
      As amended by Amendment of Coverage B Personal and Advertising Injury
  28 Liability form CG 90 41 01 13.

                                                     -18-
       SMRH:4842-1023-1244.2                                                               COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 19 of 30 Page ID #:19




   1                           g.    Infringing upon another’s copyright, trade dress or
   2                                 slogan in your “advertisement”.
   3            44.      Under part 2 Exclusions of Section I, Coverage B of the CGL Coverage
   4 Form, the Primary Policies contain various exclusions, including Exclusion 2.a. (the
   5 “Knowing Violation Of Rights Of Another Exclusion”), Exclusion 2.d. (the
   6 “Criminal Acts Exclusion”), Exclusion 2.e. (the “Contractual Liability Exclusion”),
   7 Exclusion 2.f. (the “Breach of Contract Exclusion”), and Exclusion 2.g. (the
   8 “Quality Or Performance Of Goods – Failure To Conform To Statements
   9 Exclusion”), which state:
  10                     2.    Exclusions
  11                           This insurance does not apply to:
  12                           a.    Knowing Violation Of Rights Of Another
  13                                 “Personal and advertising injury” caused by or at
  14                                 the direction of the insured with the knowledge that
  15                                 the act would violate the rights of another and
  16                                 would inflict “personal and advertising injury.”
  17                                 ***
  18                           d.    Criminal Acts
  19                                 “Personal and advertising injury” arising out of a
  20                                 criminal act committed by or at the direction of the
  21                                 insured.
  22                           e.    Contractual Liability
  23                                 “Personal and advertising injury” for which the
  24                                 insured has assumed liability in a contract or
  25                                 agreement, This exclusion does not apply to liability
  26                                 for damages that the insured would have in the
  27                                 absence of the contract or agreement.
  28

                                                     -19-
       SMRH:4842-1023-1244.2                                                              COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 20 of 30 Page ID #:20




   1                           f.   Breach of Contract
   2                                “Personal and advertising injury” arising out of a
   3                                breach of contract, we except an implied contract to
   4                                use another’s advertising idea in your
   5                                “advertisement”.4
   6                           g.   Quality Or Performance Of Goods – Failure To
   7                                Conform To Statements.
   8                                “Personal and advertising injury” arising out of the
   9                                failure of goods, products or services to conform
  10                                with any statement of quality or performance made
  11                                in you “advertisement”.
  12            45.      The 2015-16 Umbrella Policies include Commercial Umbrella
  13 Coverage Form CU 60 02 06 97, which, as amended by General Amendatory
  14 Endorsement (Trade Dress Limitation) form CU 89 24 07 14 (the “GAE”), provides,
  15 in part:
  16                     I.    COVERAGE
  17                           A.   We will pay on behalf of the “Insured” those sums
  18                                in excess of the “Retained Limit” that the “Insured”
  19                                becomes legally obligated to pay by reason of
  20                                liability imposed by law or assumed by the
  21                                “Insured” under an “insured contract” because of
  22                                “bodily injury”, “property damage” or “personal and
  23                                       advertising injury” to which this insurance
  24                                applies. . . .
  25                           B.   This insurance applies to:
  26
  27   4
      “Advertisement” is defined in Amendment of Coverage B Personal and
  28 Advertising Injury Liability Endorsement form CG 90 41 01 13.

                                                     -20-
       SMRH:4842-1023-1244.2                                                             COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 21 of 30 Page ID #:21




   1                                 1.     “Bodily injury” or “property damage” only if:
   2                                        a.    The “bodily injury” or “property
   3                                              damage” occurs during the Policy
   4                                              Period; and
   5                                        b.    The “bodily injury” or “property
   6                                              damage” is caused by an “occurrence”
   7                                               ...
   8            46.      The 2015-16 Umbrella Policies contain the same, or nearly the same,
   9 definitions of “occurrence,” “property damage,” and “personal and advertising
  10 injury” as the underlying 2014-16 Primary Policies.5 The 2015-16 Umbrella
  11 Policies provide:
  12                     C.    “Bodily Injury” means physical injury, sickness or disease,
  13                           including death of a person. “Bodily injury” also means mental
  14                           injury, mental anguish, humiliation, or shock if directly resulting
  15                           from physical injury, sickness or disease to that person. “Bodily
  16                           injury” does not include “bodily injury” arising out of “personal
  17                           and advertising injury”.6
  18            47.      The 2016-18 Umbrella Policies include Commercial Liability –
  19 Umbrella Coverage Form LCU 00 01 11 10, which provides, in part:
  20                     SECTION I - COVERAGES
  21                     1.    Insuring Agreement
  22                           a.    We will pay those sums in excess of the “retained
  23                                 limit” that the insured becomes legally obligated to
  24                                 pay as damages because of:
  25
       5
           See form CU 89 24 07 14. The 2014-16 Umbrella Policies add a final sentence to
  26 the definition of “personal and advertising injury” as follows: “‘Personal and
  27 advertising injury’ includes ‘consequential bodily injury’.”
       6
  28       As amended by form CU 89 24 07 14.

                                                     -21-
       SMRH:4842-1023-1244.2                                                             COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 22 of 30 Page ID #:22




   1                                  (1) “Bodily injury”;
   2                                  (2) “Property damage”; or
   3                                  (3) “Personal and advertising injury”; to which this
   4                                            insurance applies. . . .
   5                                            ***
   6                           c.     This insurance applies only if:
   7                                  (1)       The “bodily injury” or “property damage”
   8                                            occurs during the policy period and the
   9                                            “personal and advertising injury” is caused by
  10                                            an offense arising out of your business during
  11                                            the policy period;
  12                                  (2)       The “bodily injury” or “property damage” or
  13                                            “personal and advertising injury” is caused by
  14                                            an “occurrence” . . .
  15            48.      The 2018-19 Umbrella Policy includes Umbrella Coverage Form LCU
  16 00 01 01 18, which states, in part:
  17                     SECTION I - COVERAGES
  18                     1.    We will pay on behalf of the insured those sums in excess of the
  19                           retained limit that the insured becomes legally obligated to pay
  20                           as damages because of bodily injury, property damage or
  21                           personal and advertising injury to which this          insurance
  22                           applies. . . .
  23                     2.    With respect to bodily injury, property damage or personal
  24                           and advertising injury, this insurance applies only if:
  25                           a.     The bodily injury or property damage occurs
  26                                  during the policy period, or the personal and
  27                                  advertising injury is caused by an offense arising
  28

                                                         -22-
       SMRH:4842-1023-1244.2                                                               COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 23 of 30 Page ID #:23




   1                                 out of your business but only if the offense was
   2                                 committed during the policy period.
   3                           b.    The bodily injury, property damage or personal
   4                                 and advertising injury is caused by an occurrence
   5                                 ...
   6            49.      The 2016-18 Umbrella Policies and the 2018-19 Umbrella Policy
   7 utilize the same or nearly the same definitions of “bodily injury,”7 “property
   8 damage,” “occurrence,” and “personal and advertising injury”8 as the underlying
   9 2016-19 Primary Policies.
  10            50.      The Umbrella Policies also contain exclusions or limitations applicable
  11 to “bodily injury” and property damage” analogous to the Expected and Intended
  12 Injury Exclusion,9 the Contractual Liability Exclusion,10 the Damage to Your
  13 Product Exclusion, 11 and the Damage to Property Not Physically Injured
  14 Exclusion.12 The 2016-18 Umbrella Policies also exclude coverage for “property
  15 damage” to “property in the care, custody or control of the insured,” and the 2018-
  16 19 Umbrella Policy contains Exclusion 6.d. for “property damage” to “Personal
  17
  18
       7
           The 2016-19 Umbrella Policies add the following final sentence to the definition
  19 of “bodily injury”: “‘Bodily injury’ does not include injury that falls within the
  20 definition of “personal and advertising injury.”
       8
  21     The 2016-19 Umbrella Policies add “in any manner” after “publication directly to
       the public at large” in subparts d. and e.
  22   9
      See Exclusion IV. A. in the 2015-16 Umbrella Policies, Exclusion 2.a. in the 2016-
  23 18 Umbrella Policies, and Exclusion V.14. in the 2018-19 Umbrella Policy.
       10
  24     See CU 89 24 07 14 in the 2015-16 Umbrella Policies, Exclusion 2.b. in the 2016-
       18 Umbrella Policies, and Exclusion V.4. in the 2018-19 Umbrella Policy.
  25
       11
            See Exclusion IV. F. in the 2015-16 Umbrella Policies, Exclusion 2.m. in the
  26 2016-18 Umbrella Policies, and Exclusion V.7. in the 2018-19 Umbrella Policy.
  27 12 See Exclusion IV. E. in the 2015-16 Umbrella Policies, Exclusion 2.o. in the
  28 2016-18 Umbrella Policies, and Exclusion V.5. in the 2018-19 Umbrella Policy.

                                                     -23-
       SMRH:4842-1023-1244.2                                                            COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 24 of 30 Page ID #:24




   1 property in the care, custody or control of the insured” (the “Care, Custody and
   2 Control Exclusion”).
   3            51.      The Umbrella Policies also contain exclusions applicable to “personal
   4 and advertising injury,” including, but not limited to, Exclusion J in Commercial
   5 Umbrella Coverage Form CU 60 02 06 97, as amended by the GAE (CU 89 24 07
   6 14) in the 2015-16 Umbrella Policies, Exclusion b. in Commercial Liability –
   7 Umbrella Coverage Form LCU 00 01 11 10 in the 2016-18 Umbrella Policies, and
   8 Exclusion 18 in Commercial Liability – Umbrella Coverage Form LCU 00 01 01 18
   9 in the 2018-19 Umbrella Policy.
  10           FIRST CLAIM FOR RELIEF FOR DECLARATORY JUDGMENT
  11       (Against All Defendants: No Duty to Defend and/or Indemnify under the
  12                                         Primary Policies)
  13            52.      Plaintiffs re-alleges and incorporates by reference paragraphs 1 through
  14 51 of this Complaint as though fully set forth herein.
  15            53.      An actual controversy exists between Plaintiffs and Defendants
  16 regarding Plaintiffs’ obligations, if any, to defend and/or indemnify Defendants
  17 under the Primary Policies in the Lemberg Class Action, the Providence Action, the
  18 Hibbard Action, the Sperring Class Action, and the State of Washington Action, and
  19 all related arbitrations, appeals, and proceedings (collectively, the “Underlying
  20 Actions”).
  21            54.      Defendants contend that the Primary Policies obligate The Ohio
  22 Casualty Insurance Company, West American Insurance Company, and The First
  23 Liberty Insurance Corporation to defend and/or indemnify Defendants against the
  24 claims in the Underlying Actions. The Ohio Casualty Insurance Company, West
  25 American Insurance Company and The First Liberty Insurance Corporation dispute
  26 this and contend that they have no duty to defend or indemnify Defendants against
  27 any of the claims.
  28

                                                     -24-
       SMRH:4842-1023-1244.2                                                            COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 25 of 30 Page ID #:25




   1            55.      The Ohio Casualty Insurance Company, West American Insurance
   2 Company, and The First Liberty Insurance Corporation contend that the Underlying
   3 Actions do not contain any allegations of “bodily injury,” “property damage,”
   4 and/or “personal and advertising injury,” as those terms are defined in the Primary
   5 Policies. Also, subject to their terms, conditions, and exclusions, the Primary
   6 Policies only cover an insured’s liability for damages because of “bodily injury” or
   7 "property damage" caused by an "occurrence,” meaning "an accident, including
   8 continuous or repeated exposure to substantially the same general harmful
   9 conditions." The Ohio Casualty Insurance Company, West American Insurance
  10 Company, and The First Liberty Insurance Corporation contend that there are no
  11 allegations of “bodily injury” or “property damage” caused by accident. To the
  12 contrary, the plaintiffs in the Underlying Actions allege deliberate business
  13 decisions and conduct by Defendants.
  14            56.      The Ohio Casualty Insurance Company, West American Insurance
  15 Company, and The First Liberty Insurance Corporation further contend that the
  16 Primary Policies contain exclusions and limitations, including, without limitation,
  17 those referenced above, that conclusively eliminate any potential of covered
  18 damages. For example, and without limitation, each of the Primary Policies contain
  19 exclusions for Damage to Your Product and Property Not Physically Injured. Thus,
  20 to the extent, if any, restitution to Consultants for Defendants’ delivery of defective
  21 product and/or Consultants’ inability to return or use Inventory, constitutes
  22 “property damage,” the exclusions for Damage to Your Product and Property Not
  23 Physically Injured Exclusion would apply to completely eliminate any potential of
  24 covered damages.
  25            57.      The Ohio Casualty Insurance Company, West American Insurance
  26 Company, and The First Liberty Insurance Corporation are entitled to a judicial
  27 determination of their rights and duties (if any) under the Primary Policies, pursuant
  28 to 28 U.S.C. section 2201, which provides that:

                                                  -25-
       SMRH:4842-1023-1244.2                                                         COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 26 of 30 Page ID #:26




   1                     In a case of actual controversy within its jurisdiction . . .
   2                     any court of the United States, upon the filing of an
   3                     appropriate pleading, may declare the rights and other
   4                     legal relations of any interested party seeking such
   5                     declaration, whether or not further relief is or could be
   6                     sought. Any such declaration shall have the force and
   7                     effect of a final judgment or decree and shall be
   8                     reviewable as such.
   9            58.      The Ohio Casualty Insurance Company, West American Insurance
  10 Company, and The First Liberty Insurance Corporation have no plain, speedy, or
  11 adequate remedy at law to resolve the controversy between them and Defendants.
  12            59.      The Ohio Casualty Insurance Company, West American Insurance
  13 Company, and The First Liberty Insurance Corporation seek a judicial determination
  14 and declaration by this Court, pursuant to 28 U.S.C. section 2201, as follows:
  15                     a.    Under the Primary Policies, The Ohio Casualty Insurance
  16 Company, West American Insurance Company, and The First Liberty Insurance
  17 Corporation have no duty to defend Defendants, or to pay any portion of their
  18 defense costs, in the Underlying Actions; and
  19                     b.    Under the Primary Policies, The Ohio Casualty Insurance
  20 Company, West American Insurance Company, and The First Liberty Insurance
  21 Corporation have no duty to indemnify Defendants against any claims asserted in
  22 the Underlying Actions.
  23
  24        SECOND CLAIM FOR RELIEF FOR DECLARATORY JUDGMENT
  25               (Against All Defendants: No Duty to Defend and/or Indemnify
                                    under the Umbrella Policies)
  26
                60.      Plaintiffs re-alleges and incorporate by reference paragraphs 1 through
  27
       59 of this Complaint as though fully set forth herein.
  28

                                                       -26-
       SMRH:4842-1023-1244.2                                                             COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 27 of 30 Page ID #:27




   1            61.      An actual controversy exists between Plaintiffs and Defendants,
   2 regarding Plaintiffs’ obligations, if any, to defend and/or indemnify Defendants
   3 under the Umbrella Policies in the Underlying Actions.
   4            62.      Defendants contend that the Umbrella Policies obligate American Fire
   5 and Casualty Company and Liberty Insurance Corporation to defend and/or
   6 indemnify Defendants against the claims in the Underlying Actions. American Fire
   7 and Casualty Company and Liberty Insurance Corporation dispute this and contend
   8 that they have no duty to defend or indemnify Defendants against any of the claims.
   9            63.      American Fire and Casualty Company and Liberty Insurance
  10 Corporation contend that the Underlying Actions do not contain any allegations of
  11 “bodily injury,” “property damage,” and/or “personal and advertising injury,” as
  12 those terms are defined in the Umbrella Policies. Also, subject to their terms,
  13 condition,s and exclusions, the Umbrella Policies only cover an insured’s liability
  14 for damages because of “bodily injury” or "property damage" caused by an
  15 "occurrence,” meaning "an accident, including continuous or repeated exposure to
  16 substantially the same general harmful conditions." American Fire and Casualty
  17 Company and Liberty Insurance Corporation contend that there are no allegations of
  18 “bodily injury” or “property damage” caused by accident. To the contrary, the
  19 plaintiffs in the Underlying Actions allege deliberate business decisions and conduct
  20 by Defendants.
  21            64.      American Fire and Casualty Company and Liberty Insurance
  22 Corporation further contend that the Umbrella Policies contain exclusions and
  23 limitations, including, without limitation, those referenced above, that conclusively
  24 eliminate any potential of covered damages. For example, and without limitation,
  25 each of the Umbrella Policies contain exclusions for Damage to Your Product and
  26 Property Not Physically Injured. Thus, to the extent, if any, restitution for
  27 Consultants for Defendants’ delivery of defective product and/or Consultants’
  28 inability to return or use Inventory constitutes “property damage,” the exclusions for

                                                    -27-
       SMRH:4842-1023-1244.2                                                          COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 28 of 30 Page ID #:28




   1 Damage to Your Product and Property Not Physically Injured Exclusion would
   2 apply to completely eliminate any potential of covered damages.
   3            65.      American Fire and Casualty Company and Liberty Insurance
   4 Corporation are entitled to a judicial determination of their rights and duties under
   5 the Umbrella Policies, pursuant to 28 U.S.C. section 2201, which provides that:
   6
                         In a case of actual controversy within its jurisdiction . . .
   7
                         any court of the United States, upon the filing of an
   8
                         appropriate pleading, may declare the rights and other
   9
                         legal relations of any interested party seeking such
  10
                         declaration, whether or not further relief is or could be
  11
                         sought. Any such declaration shall have the force and
  12
                         effect of a final judgment or decree and shall be
  13
                         reviewable as such.
  14
                66.      American Fire and Casualty Company and Liberty Insurance
  15
       Corporation have no plain, speedy, or adequate remedy at law to resolve the
  16
       controversy between them and Defendants.
  17
                67.      American Fire and Casualty Company and Liberty Insurance
  18
       Corporation seek a judicial determination and declaration by this Court, pursuant to
  19
       28 U.S.C. section 2201, as follows:
  20
                         a.    Under the Umbrella Policies, American Fire and Casualty
  21
       Company and Liberty Insurance Corporation have no duty to defend Defendants, or
  22
       to pay any portion of their defense costs, in the Underlying Actions; and
  23
                         b.    Under the Umbrella Policies, American Fire and Casualty
  24
       Company and Liberty Insurance Corporation have no duty to indemnify Defendants
  25
       against any claims asserted in the Underlying Actions.
  26
  27
  28

                                                       -28-
       SMRH:4842-1023-1244.2                                                             COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 29 of 30 Page ID #:29




   1                                      PRAYER FOR RELIEF
   2 As to the First Claim for Relief:
   3            1.       For a declaration that, pursuant to the Primary Policies and the
   4 exclusions contained therein, that The Ohio Casualty Insurance Company, West
   5 American Insurance Company, and The First Liberty Insurance Corporation had,
   6 and have, no duty to defend Defendants, or pay any portion of their defense costs, in
   7 the Underlying Actions;
   8            2.       For a declaration that, pursuant to the Primary Policies and the
   9 exclusions contained therein, that The Ohio Casualty Insurance Company, West
  10 American Insurance Company, and The First Liberty Insurance Corporation had,
  11 and have, no duty to indemnify Defendants against any claims asserted in the
  12 Underlying Actions, i.e., no duty to pay any potential damages or judgments that
  13 might be awarded or entered against Defendants in the Underlying Actions;
  14            3.       For costs of suit herein; and
  15            4.       For such other and further relief as the Court deems just and proper.
  16 As to the Second Claim for Relief:
  17            1.       For a declaration that, pursuant to the Umbrella Policies and the
  18 exclusions contained therein, that American Fire and Casualty Company and Liberty
  19 Insurance Corporation had and have no duty to defend Defendants, or pay any
  20 portion of their defense costs, in the Underlying Actions;
  21            2.       For a declaration that, pursuant to the Umbrella Policies and the
  22 exclusions contained therein, that American Fire and Casualty Company and Liberty
  23 Insurance Corporation had, and have, no duty to indemnify Defendants against any
  24 claims asserted in the Underlying Actions, i.e., no duty to pay any potential damages
  25 or judgments that might be awarded or entered against Defendants in the Underlying
  26 Actions;
  27            3.       For costs of suit herein; and
  28

                                                         -29-
       SMRH:4842-1023-1244.2                                                                COMPLAINT
Case 5:20-cv-02082-JWH-KK Document 1 Filed 10/02/20 Page 30 of 30 Page ID #:30




   1            4.       For such other and further relief as the Court deems just and proper.
   2
       Dated: October 2, 2020
   3
                                        SHEPPARD, MULLIN, RICHTER & HAMPTON                  LLP
   4
   5                                    By                   /s/ Scott Sveslosky
   6                                                       SCOTT SVESLOSKY
                                                           Attorneys for Plaintiffs
   7                                                 THE OHIO CASUALTY INSURANCE
   8                                                   COMPANY, WEST AMERICAN
                                                    INSURANCE COMPANY, THE FIRST
   9                                               LIBERTY INSURANCE CORPORATION,
  10                                                 AMERICAN FIRE AND CASUALTY
                                                   COMPANY, and LIBERTY INSURANCE
  11                                                         CORPORATION
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                     -30-
       SMRH:4842-1023-1244.2                                                            COMPLAINT
